DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatton (US 20080238110).
Regarding claim 1, Hatton discloses:
A pull handle structure (fig 1), comprising: 
a carrier (22) being mounted on a first object (body of a case; see paragraph 0019), and has a corresponding holding section (42); 
a pull handle (40) being movably assembled to the carrier (compare figs 3 and 4), and includes a holding section (34) for engaging with, interfering with or connecting to the corresponding holding section (see fig 3); 
and a limiting section (58; 30) being located on the pull handle (see fig 4) for connecting to, interfering with or engaging with a second object (14a, figs 1 and 3), or the limiting section connecting to, interfering with or engaging with the carrier, 
wherein the carrier is formed integrally to provide support for the pull handle (carrier 22 provides support for pull handle 40 by its structure), the carrier has a bottom plate (bottom of 22), and the carrier has folding portions around sides of the bottom plate (18a, 22a, lips 18a and 22a are folding portions around the sides of the bottom plate that project upwards to define a recess for the pull handle), spaced-apart slits are disposed between the folding portions (slits 52 on both ends of 32), the carrier defines a recess for receiving the pull handle therein (recessed area created by 22a and 22, see fig 2). [Note: The italicized limitation recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Hatton teaches a carrier which supports the pull handle, the end result is the same regardless of the method used to produce the carrier.]
Regarding claim 2, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the carrier has a hole portion (20) and the second object has a corresponding limiting section (14); and the corresponding limiting section of the second object being extended through (14 extends through 20, see fig 1), , connected to, interfered with or engaged with the hole portion.
Regarding claim 3, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the carrier has a limiting portion (left side wall where 14 touches 22 as seen in figure 1), and the second object has a corresponding limiting section (14).
Regarding claim 4, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the limiting section has a first limiting portion (upper half of 58 as viewed in fig 1) or a second limiting portion adapted to separate from or interfere with the second object (movement from fig 4 to fig 3, upper half of 58 applies a force on 14a), or bring the first object to move or return to an initial position, or bring the second 30object to move or return to an initial position.
Regarding claim 5, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the carrier has fixing sections (bottom of 22 where 22 interacts with the base of the case), at where the carrier is fixed to the first object (22 is mounted to the base of the case); or the carrier has an abutted section, against which the pull handle is abutted and pressed;
when the pull handle is pivotally turned, the limiting section is axially, horizontally or vertically moved (see motion between figs 3 and 4).
Regarding claim 6, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the limiting section and the pull handle are integrally formed with or movably assembled to each other (see fig 3), or movably assembled to each other via a shaft; the limiting section is moved to separate from or interfere with the second object; or an elastic member (36) is located between and pressed against the carrier and the limiting section (see fig 1).
Regarding claim 7, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the carrier or the pull handle is provided with an elastic member (36); and the elastic member being pressing against the pull handle or the carrier, so that the pull handle is elastically movable or elastically turnable (see fig 4 and paragraph 0025).
Regarding claim 8, Hatton discloses:
The pull handle structure as claimed in claim 2, wherein the limiting section is interfered with, connected to or engaged with the corresponding limiting section of the second object (fig 3, 58 is connected to 14 via 14a), and that the corresponding limiting section is limited to a lateral end of the hole portion of the carrier or to 31a linearly lateral side of the hole portion for holding the first object in place (see fig 3).
Regarding claim 9, Hatton discloses:
The pull handle structure as claimed in claim 2, wherein the hole portion of the carrier includes a widened passage section (section A -region above the line-; see fig below) or a narrowed locating section  (section B- region below the line-; see fig below) communicably connected to the widened passage section, the corresponding limiting section includes a neck portion (top portion of 14 as viewed in fig 1), or includes a head portion and a neck portion, for extending through the widened passage section or the narrowed locating section (fig 1), the widened passage section has a size larger than the corresponding limiting section (see fig below), or the narrowed locating section has a size smaller than the head portion but larger than the neck portion of the corresponding limiting section.

    PNG
    media_image1.png
    430
    472
    media_image1.png
    Greyscale

Regarding claim 10, Hatton discloses (Note that this is a different interpretation than previously presented):
The pull handle structure as claimed in claim 3, wherein the corresponding limiting section includes a widened passage section (through hole of 14a, fig 1) or a narrowed locating section communicably connected to the widened passage section, the limiting section includes a neck portion (58 as viewed in fig 1), or includes a head portion and a neck portion; and the neck portion being configured for engaging with the narrowed locating section or the widened passage section (fig 1, 14 engages with through hole of 14a).
Regarding claim 11, Hatton discloses:
The pull handle structure as claimed in claim 3, wherein the limiting section includes a widened passage section (underside portion of 58), or a narrowed locating section, or a narrowed locating section communicably connected to the widened passage 32section, the corresponding limiting section includes a neck portion (top portion of 14 as viewed in fig 1), or includes a head portion and a neck portion; and the neck portion being configured for engaging with the narrowed locating section or the widened passage section (14 engages with 58 via 14a, see fig 3).
Regarding claim 12, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the carrier is formed by folding a sheet body [Note: The italicized limitation recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Hatton teaches a carrier which loads the pull handle, the end result is the same regardless of the method used to produce the carrier.]
Regarding claim 14, Hatton discloses:
The pull handle structure as claimed in claim 1, wherein the carrier fits to another carrier (18) to restrict partially, close partially or close an open position at an end of the carrier (fig 1), wherein the carrier and the another carrier fit together by a fitting portion or a positioning portion (18 and 22 fit together, see fig 1).
Regarding claim 15, Hatton discloses:
A pull handle structure (fig 1), comprising: 
a carrier (22) being mounted on a first object (body of a case; see paragraph 0019), and has a corresponding holding section (42); 
a pull handle (40) being movably assembled to the carrier (compare figs 3 and 4), and includes a holding section (34) for engaging with, interfering with or connecting to the corresponding holding section (see fig 3); 
and a limiting section (58; 30) being located on the pull handle (see fig 4) for connecting to, interfering with or engaging with a second object (14a, figs 1 and 3), or the limiting section connecting to, interfering with or engaging with the carrier, 
wherein the carrier is formed integrally to provide support for the pull handle (carrier 22 provides support for pull handle 40 by its structure), the carrier has a bottom plate (bottom of 22), and the carrier has folding portions around sides of the bottom plate (18a, 22a, lips 18a and 22a are folding portions around the sides of the bottom plate that project upwards to define a recess for the pull handle), spaced-apart slits are disposed between the folding portions (slits 52 on both ends of 32), the carrier defines a recess for receiving the pull handle therein (recessed area created by 22a and 22, see fig 2). [Note: The italicized limitation recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Hatton teaches a carrier which supports the pull handle, the end result is the same regardless of the method used to produce the carrier.]
wherein the carrier has a hole portion (20) and the second object has a corresponding limiting section (14); and the corresponding limiting section of the second object being vertically extended through the carrier (14 extends through 20 in the vertical direction, see fig 1), and connected to, interfered with or engaged with the hole portion.
Regarding claim 16, Hatton discloses (NOTE: this is a second interpretation of Hatton):
a carrier (22) being mounted on a first object (body of a case; see paragraph 0019), and has a corresponding holding section (42); 
a pull handle (40) being movably assembled to the carrier (compare figs 3 and 4), and includes a holding section (34 for engaging with, interfering with or connecting to the corresponding holding section (see fig 3); 
and a limiting section (58; 30; 50) being located on the pull handle (see fig 4) for connecting to, interfering with or engaging with a second object (14a, figs 1 and 3), or the limiting section connecting to, interfering with or engaging with the carrier, 
wherein the carrier is formed integrally to provide support for the pull handle (carrier 22 provides support for pull handle 40 by its structure), the carrier has a bottom plate (bottom of 22), and the carrier has folding portions around sides of the bottom plate (18a, 22a, lips 18a and 22a are folding portions around the sides of the bottom plate that project upwards to define a recess for the pull handle), spaced-apart slits are disposed between the folding portions (slits 52 on both ends of 32), the carrier defines a recess for receiving the pull handle therein (recessed area created by 22a and 22, see fig 2). [Note: The italicized limitation recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Hatton teaches a carrier which supports the pull handle, the end result is the same regardless of the method used to produce the carrier.]
wherein the limiting section and the pull handle are movably assembled to each other via a shaft (36, 36 moveably assembles 40 and 50); 
wherein an elastic member (38) is provided between and pressed against the carrier and the limiting section (between 30 and 22, see fig 1), and the limiting section being positioned by the elastic member while the pull handle separates from the second object (38 biases 30 when 30 is moved from fig 1 to fig 3).
Regarding claim 17, Hatton discloses:
A pull handle structure (fig 1), comprising: 
a carrier (22) being mounted on a first object (body of a case; see paragraph 0019), and has a corresponding holding section (42); 
a pull handle (40) being movably assembled to the carrier (compare figs 3 and 4), and includes a holding section (34) for engaging with, interfering with or connecting to the corresponding holding section (see fig 3); 
and a limiting section (58; 30) being located on the pull handle (see fig 4) for connecting to, interfering with or engaging with a second object (14a, figs 1 and 3), or the limiting section connecting to, interfering with or engaging with the carrier, 
wherein the carrier is formed integrally to provide support for the pull handle (carrier 22 provides support for pull handle 40 by its structure), the carrier has a bottom plate (bottom of 22), and the carrier has folding portions around sides of the bottom plate (18a, 22a, lips 18a and 22a are folding portions around the sides of the bottom plate that project upwards to define a recess for the pull handle), spaced-apart slits are disposed between the folding portions (slits 52 on both ends of 32), the carrier defines a recess for receiving the pull handle therein (recessed area created by 22a and 22, see fig 2). [Note: The italicized limitation recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Hatton teaches a carrier which supports the pull handle, the end result is the same regardless of the method used to produce the carrier.];
wherein the carrier has a limiting portion (left side wall where 14 touches 22 as seen in figure 1), and the second object has a corresponding limiting section (14); wherein the corresponding limiting section includes a widened passage section (through hole of 14a, fig 1) or a narrowed locating section communicably connected to the widened passage section, the limiting section includes a neck portion (58 as viewed in fig 1), or includes a head portion and a neck portion; and the neck portion is vertically protruded from the carrier (58 protrudes as seen in fig 3), and the neck portion being configured for engaging with the narrowed locating section or the widened passage section (figs 1, 3).
Regarding claim 18, Hatton discloses:
A pull handle structure (fig 1), comprising: 
a carrier (22) being mounted on a first object (body of a case; see paragraph 0019), and has a corresponding holding section (42); 
a pull handle (40) being movably assembled to the carrier (compare figs 3 and 4), and includes a holding section (34) for engaging with, interfering with or connecting to the corresponding holding section (see fig 3); 
and a limiting section (58; 30) being located on the pull handle (see fig 4) for connecting to, interfering with or engaging with a second object (14a, figs 1 and 3), or the limiting section connecting to, interfering with or engaging with the carrier, 
wherein the carrier is formed integrally to provide support for the pull handle (carrier 22 provides support for pull handle 40 by its structure), the carrier has a bottom plate (bottom of 22), and the carrier has folding portions around sides of the bottom plate (18a, 22a, lips 18a and 22a are folding portions around the sides of the bottom plate that project upwards to define a recess for the pull handle), spaced-apart slits are disposed between the folding portions (slits 52 on both ends of 32), the carrier defines a recess for receiving the pull handle therein (recessed area created by 22a and 22, see fig 2). [Note: The italicized limitation recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Hatton teaches a carrier which supports the pull handle, the end result is the same regardless of the method used to produce the carrier.];
wherein the carrier has a limiting portion (left side wall where 14 touches 22 as seen in figure 1), and the second object has a corresponding limiting section (14); wherein the limiting section includes a widened passage section (underside portion of 58), or a narrowed locating section communicably connected to the widened passage section, the corresponding limiting section includes a neck portion (top portion of 14 as viewed in fig 1), or includes a head portion and a neck portion; and the neck portion is vertically protruded from the second object, and the neck portion being configured for engaging with the narrowed locating section or theApplication No.: 16/587.179 Response to Office Action dated December 21, 2021widened passage section (14 engages with 58 via 14a, see fig 3).

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that, “Hatton does not disclose that the latch housing 12 is integrally formed”, Examiner notes that the patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Hatton teaches a carrier which supports the pull handle, the end result is the same regardless of the method used to produce the carrier.
Regarding Applicant’s arguments regarding the folding portion not being taught by Hatton, Examiner respectfully disagrees. Hatton discloses lips 18a and 22a which are folding portions. Examiner notes that 18a and 22a do not fold and unfold as in the claimed invention, but the claims do not necessitate such folding motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675